DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-15 are pending. 

Claim Objections
Claim 9 is objected to because of the following informalities:  the limitation “further comprising a right ventricular shock coil,” has a comma at the end of the line, but should have a semicolon instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 8, the limitation “a differential value” is indefinite, because it has an antecedent basis in claim 7, line 2, “differential values”. It should be clarified whether “a differential value” is part of “differential values”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 7, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gunderson et al. (US 2018/0161572), hereinafter “Gunderson”.
Re Claim 1, Gunderson discloses a medical device, comprising: 
at least one electrode lead having at least one electrode pole, said electrode lead configured to measure electrical potentials in human or animal tissue (fig. 1, para. [0032], a NF-EGM may be obtained by sensing between tip electrode 22 and coil electrode 44, or between tip electrode 22 and ring electrode 24 of ventricular lead 20); and 
a measurement and control unit connected to said electrode lead, said measurement and control unit configured to initiate measurements of impedance via said electrode pole of said electrode lead (para. [0090], processing circuitry 106 may perform a lead impedance test several times per day), the measurements of impedance have a plurality of individual measurements, and one individual measurement occurs over a defined window of time, and changes in impedance above a specific slew rate are detected and evaluated (para. [0080], an abrupt change in lead impedance may be defined as a 
Re Claim 4, Gunderson discloses that an abrupt change in lead impedance is observed in a short term such as over the period of a few hours (para. [0080]), where a lead impedance test is performed several times per day (para. [0090]), which reads on “there being a defined time period of 0.5 hours to 24 hours between two individual measurements.”  
Re Claim 6, Gunderson discloses that said measurement and control unit evaluates measured impedance values (para. [0090], [0080], [0097], [0125], fig. 7, abrupt change of impedance is assessed to determine dislodgment of ventricular lead 20). The claim limitation is met by Gunderson disclosing said measurement and control unit evaluating measured impedance values. 
Re Claim 7, Gunderson discloses that the measured impedance values being evaluated in that the measured impedance values or differential values between the measured impedance values are compared to a threshold value, the threshold value being a predefined value, or the threshold value being a value that is updated regularly using current impedance measurements (para. [0080], an abrupt change in lead impedance may be defined as a change in lead impedance that is more than 75% or less than 60% of the median lead impedance taken over the previous ten days. an abrupt change may include a change in a short-term average, such as over the period of a few hours, when compared to a longer term average for the same measurement, such as over a period of several days; fig. 7, para. [0097], [0125], abrupt change of impedance is assessed to determine dislodgment of ventricular lead 20), the medical device being configured to transmit stored impedance values and/or the differential values to the external device or to the external service center (para. [0030], [0055], [0056]).  
Re Claim 15, Gunderson discloses a method for evaluating impedance values for defects in an electrode lead, which comprises the steps of: 
measuring an impedance using an electrode pole of the electrode lead (para. [0080], fig. 1, para. [0032]); and 
evaluating measured impedance values for defects in the electrode lead, wherein measurements of the impedance have at least one individual measurement, and the one individual measurement occurs across a defined window of time (para. [0080], an abrupt change in lead impedance may be defined as a change in lead impedance that is more than 75% or less than 60% of the median lead impedance taken over the previous ten days. an abrupt change may include a change in a short-term average, such as over the period of a few hours, when compared to a longer term average for the same measurement, such as over a period of several days; fig. 7, para. [0097], [0125], abrupt change of impedance is assessed to determine dislodgment of ventricular lead 20).

Claims 1, 6, 12, 13, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gunderson et al. (US 2004/0064161), hereinafter “Gunderson’161”.
Note: These grounds of rejection are given in order to give the best grounds of rejection for dependent claims 12-14 which are not rejected with Gunderson’572. 
Re Claim 1, Gunderson’161 discloses a medical device, comprising: 
at least one electrode lead having at least one electrode pole, said electrode lead configured to measure electrical potentials in human or animal tissue (fig. 1, para. [0037], lead 16 is equipped with a ring electrode 24, a tip electrode 26, and a coil electrode 20, para. [0038], in a unipolar configuration with the device housing 11 serving as the indifferent electrode); and 
a measurement and control unit connected to said electrode lead, said measurement and control unit configured to initiate measurements of impedance via said electrode pole of said electrode 
Re Claim 6, Gunderson’161 discloses that said measurement and control unit evaluates measured impedance values (para. [0062]-[0070], fig. 4B, 4C, para. [0077], If consecutive median differences do not indicate a step-wise change, then the gradual decrease in the running median impedance is concluded to be due to insulation degradation, para. [0078], successive differences are determined); or the medical device is configured to provide the measured impedance values to an external device or to an external service center, where they are evaluated (para. [0057], diagnosed condition and supporting data may be stored in memory so that a clinician may upload this information to an external device for review).  
Re Claim 12, Gunderson’161 discloses that said measurement and control unit is configured to increment a counter value for an individual measurement when a threshold value is exceeded by the measured impedance values or by a calculated differential value (para. [0068], The daily measurements are compared to the daily median and the weekly measurements are compared to the weekly baselines. If the weekly maximum impedance measurement is significantly greater than the weekly maximum baseline, for example 2 times greater, a counter that has been previously initialized to 0 (not shown) is increased by one count at step 457, fig. 5).    
Re Claim 13, Gunderson’161 discloses that said measurement and control unit is configured to store the measured impedance values of an individual measurement from a series of individual measurements, the individual measurement represents the individual measurement from the series of individual measurements that has a highest counter value, or represents a chronologically first individual measurement from the series of individual measurements for which the counter limit was exceeded (para. [0068], [0069], [0072], [0073] discloses counter reaching a counter limit and subsequent diagnosis of lead conditions, para. [0071], [0074], [0077] discloses storing the diagnosis and supporting data in memory to provide a recommended corrective action or generate a patient notification signal).  
Re Claim 14, Gunderson’161 discloses that the measured impedance values are stored within a sub-window of time, the sub-window of time being linked to a time at which the counter limit is exceeded (para. [0068], [0069], [0072], [0073] discloses counter reaching a counter limit, step 464, 484 of fig. 5, and subsequent diagnosis of lead conditions, steps 470, 490 of fig. 5, para. [0071], [0074], [0077] discloses that upon detection of a short circuit or open circuit, the step of storing the diagnosis and supporting data in memory is performed, steps 385 and 387 in fig. 3, to provide a recommended corrective action or generate a patient notification signal – the step or the time of storing of the diagnosis and supporting data reads on “a sub-window of time”, which is linked to detection of a short circuit or open circuit when the counter reaches a counter limit, which reads on “linked to a time at which the counter limit is exceeded”.).  
Re Claim 15, Gunderson’161 discloses a method for evaluating impedance values for defects in an electrode lead, which comprises the steps of: 
measuring an impedance using an electrode pole of the electrode lead (para. [0040], lead impedance measurement is performed by circuit 204 under the control of microprocessor 224 on a predetermined periodic basis for diagnosing the lead condition); and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al. (US 2018/0161572), hereinafter “Gunderson”, in view of Kroll (US 5,944,746). 
Re Claim 9, Gunderson discloses a right ventricular shock coil (fig. 1, para. [0026], ventricular lead 20 carries a high voltage coil electrode 42), an atrial shock coil (fig. 1, para. [0026], atrial lead 21 carries a high voltage coil electrode 44); a ring electrode (fig. 1, para. [0032], ring electrode 24 of ventricular lead 20); a tip electrode connected to said electrode lead (fig. 1, para. [0032], tip electrode 22 of ventricular lead 20); 
wherein said electrode pole is associated with one of said right ventricular shock coil, said atrial shock coil, said ring electrode, or said tip electrode of said electrode lead (para. [0026], [0032]); 
12 may be conductive so as to serve as an electrode for use as an indifferent electrode during pacing or sensing or as an active electrode during defibrillation.); 
wherein said measurement and control unit is connected to said electrode pole and said further electrical pole of said device housing (para. [0028], [0029]); and 
wherein said measurement and control unit is configured to conduct measurements of the impedance between said electrode poles of said coils and/or electrodes (para. [0096], [0097], Processing circuitry 106 may execute a lead impedance test of the impedance of one or more vectors provided by ventricular lead 20.).  
Gunderson does not explicitly mention that said measurement and control unit is configured to conduct measurements of the impedance between said electrode pole and said further electrical pole of said device housing. 
However, Kroll discloses an implantable cardiac stimulating device adapted to periodically obtain an impedance measurement by applying a pacing pulse to the pacing tip and measuring the resulting current on a lead connected to one of the high voltage shocking coils implanted within the heart. The measured impedance between the pacing lead and the shocking lead is compared to previously obtained impedance measurements to determine if an increase in the impedance has occurred (abstract). The system is further adapted to compare the impedance measurement to the impedance measured between the pacing lead and the casing of the implantable cardiac stimulating device to determine whether any increase in the measured impedance is due to a problem with the pacing lead or a problem with the high voltage coil or high voltage lead (abstract, claim 7,  the impedance measuring means is further adapted for obtaining a second impedance measurement between the means for delivering pacing pulses to the heart of a patient and the indifferent electrode.). 
said measurement and control unit to conduct measurements of the impedance between said electrode pole and said further electrical pole of said device housing, as taught by Kroll, for the purpose of determining whether any increase in the measured impedance is due to a problem with the pacing lead or a problem with the high voltage coil or high voltage lead (abstract). 
Re Claim 10, Gunderson discloses that said electrode lead is one of a plurality of electrode leads; and/or -2-BIG-17064 said electrode lead has a plurality of electrode poles (fig. 1, para. [0026], [0032], [0096], [0097], [0028], [0029]); and said measurement and control unit is configured to conduct a measurement of the impedance between two of said electrode poles, wherein said two electrode poles have at least a combination of said electrode poles and/or said further electrical pole of said device housing (para. [0096], [0097], [0028], [0029], performance tests including testing the impedance of one or more vectors including the electrodes on ventricular leads 20. The housing serves as an electrode for use as an indifferent electrode during sensing).  
Re Claim 11, Gunderson discloses that impedance values are evaluated individually for each combination of said electrode poles and/or said further electrical pole of said device housing (para. [0096], [0097], [0028], [0029], performance tests including testing the impedance of one or more vectors including the electrodes on ventricular leads 20. the housing serves as an electrode for use as an indifferent electrode during sensing).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al. (US 2018/0161572), hereinafter “Gunderson”. 
 	Re Claim 5, Gunderson discloses the claimed invention substantially as set forth in claims 1 and 4. 

	Gunderson does not explicitly disclose that the defined time period is 1 hour between the individual measurements.   
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gunderson, so that the defined time period is 1 hour between the individual measurements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al. (US 2018/0161572), hereinafter “Gunderson”, in view of Owen et al. (US 6,148,233), hereinafter “Owen”. 
Re Claim 2, Gunderson discloses the claimed invention substantially as set forth in claim 1.
Gunderson does not explicitly disclose that the defined window of time is 5 seconds to 360 seconds in length.
However, Owen discloses measuring the impedance of sensing electrodes for a 160 msec period at a sample rate of 4 msec, which is 250 Hz (col. 18, line 57 – col. 19, line 13).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gunderson, by measuring individual measurement occurs over a defined window of time, the defined window of time being 160 msec period, as taught by Owen, for the purpose of providing an accurate measurement by averaging all of the data samples in each 160 msec period (col. 18, line 57 – col. 19, line 13). 
Owen is silent regarding the defined window of time is 5 seconds to 360 seconds in length. 

Re Claim 3, Gunderson discloses the claimed invention substantially as set forth in claim 1. 
Gunderson is silent regarding each of the individual measurements is a recording of impedance values by means of a sampling frequency, the sampling frequency being between 8 Hz and 128 Hz.  
However, Owen discloses measuring the impedance of sensing electrodes for a 160 msec period at a sample rate of 4 msec, which is 250 Hz (col. 18, line 57 – col. 19, line 13).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gunderson, by configuring each of the individual measurements to be a recording of impedance values by means of a sampling frequency, the sampling frequency being 250 Hz, as taught by Owen, for the purpose of generating enough sample data to average over a given time period of measurement (col. 18, line 57 – col. 19, line 13). 
Owen is silent regarding the sampling frequency being between 8 Hz and 128 Hz. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gunderson as modified by Owen, by modifying the sampling frequency to be in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al. (US 2018/0161572), hereinafter “Gunderson”, in view of Bocek et al. (US 9,014,807), hereinafter “Bocek”. 
Re Claim 8, Gunderson discloses the claimed invention substantially as set forth in claims 1 and 7. 

Gunderson is silent regarding a differential value is calculated between two discrete, successive impedance values.
However, Bocek discloses lead fault detection for implantable medical device (abstract) and teaches that a slope or difference between successive measurements can be used at least in part as a lead status criterion, such as to detect a change from the relatively stable initial duration of the lead impedance to an increasing impedance (col. 10, line 56 – col. 11, line 17). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gunderson, by configuring a differential value to be calculated between two discrete, successive impedance values, for observation of an abrupt change of impedance, as taught by Bocek, for the purpose of considering a slope or difference between successive measurements as a lead status criterion to detect a change from the relatively stable initial duration to an increasing impedance (col. 10, line 56 – col. 11, line 17). 
Examiner also notes that in claim 7, “the measured impedance values” and “differential values between the measured impedance values” are in alternative form; therefore, the limitation in claim 8 is a part of the alternative of “differential values” in claim 7. When the prior art reference discloses “the measured impedance values” part of the claim, which Gunderson does, the limitation in claim 8 is not required to be met. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ekwall (US 4,899,750) discloses analysis of measured parameters deviated from the norms for indications of impending failure of an implanted lead (abstract) and discloses that the sensing impedance discriminator 62 responds to the slope (slew) of the signal from the sensing detector 60 such that when a rate of change greater than 10 volts per second is detected, the count in the counter 66 is incremented (col. 5). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/V.V.H./
Vynn Huh, June 2, 2021Examiner, Art Unit 3792  



/JONATHAN T KUO/Primary Examiner, Art Unit 3792